150 S.E.2d 522 (1966)
268 N.C. 356
Mrs. Dorothy J. GRAVES
v.
CHARLOTTE LODGE NO. 392 BENEVOLENT AND PROTECTIVE ORDER OF ELKS.
No. 279.
Supreme Court of North Carolina.
October 19, 1966.
*524 Grier, Parker, Poe & Thompson, by Gaston H. Gage, Charlotte, for plaintiff appellant.
Wardlow, Knox, Caudle & Wade, by Lloyd C. Caudle, Charlotte, for defendant appellee.
PER CURIAM:
Plaintiff, as a patron of defendant's Bingo game, was an invitee to whom it owed a duty to exercise ordinary care to keep its premises in a reasonably safe condition. It was not an insurer of her safety. Case v. Cato's of North Carolina, Inc., 252 N.C. 224, 113 S.E.2d 320. No inference of actionable negligence on the part of defendant arose from the mere fact that plaintiff fell on its premises as a result of stepping on a plug which had fallen from one of its chairs. Fanelty v. Rogers Jewelers, 230 N.C. 694, 55 S.E.2d 493. The transcript discloses no fact or circumstance suggesting that the plug had been on the floor for any appreciable period of time before plaintiff's heel encountered it, or that plugs had fallen from the chairs in such numbers or at such intervals that defendant, in the exercise of due care, should have known that its wooden chairs created a hazard to its patrons. Revis v. Orr, 234 N.C. 158, 66 S.E.2d 652, 28 A.L.R. 2d 609; Schwingle v. Kellenberger, 217 N.C. 577, 8 S.E.2d 918. Nor does the evidence tend to show that a closer inspection by defendant's manager or janitors would have revealed that a plug, glued into a recess at the time the chair was made, was about to come out. Leonard v. Baker's Shoe Store, Inc., 261 N.C. 781, 136 S.E.2d 102.
It is noted that this case does not involve the collapse of a chair. Although plaintiff characterized the chairs as "shabby" and "unsteady," they were capable of supporting considerable weight. Plaintiff's injuries did not result from the collapse of a chair. The function of the plug which came unglued was to hide a screw, not to add strength to the chair.
Defendant's motion for nonsuit was properly sustained, and the ruling of the court below is
Affirmed.